The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission of the Information Disclosure Statement (IDS) filed on October 21, 2021 has been entered.

Priority
This application, 15/634,924, filed 06/27/2017 is a continuation of 15/390,244, filed 12/23/2016, now abandoned.  15/390,244 is a continuation of 14/390,040, filed 10/02/2014, now abandoned.  14/390,040 is a national stage entry of PCT/EP2013/056987, International Filing Date: 04/03/2013.  PCT/EP2013/056987 claims priority from provisional application 61/782,434, filed 03/14/2013.  PCT/EP2013/056987 claims foreign priority to 12163198.0, filed 04/04/2012.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 21, 2021 was filed after the mailing date of the Notice of Allowance on July 21, 2021.  The submission 


Reasons for Allowance
It is noted that the previously allowed subject matter remains neither anticipated nor obvious over the prior art following consideration of the references cited in the IDS filed October 21, 2021.  The reasons for Allowance previously cited in the Notice of Allowance mailed July 21, 2021 is as follows:
The claimed subject matter drawn to a solid soft chewable veterinary composition effective for treating and/or controlling flea or tick infestation in an animal comprising: a) an isoxazoline active ingredient of 4-[5-(3,5-Dichlorophenyl)-5-trifluoromethyl- 4,5-dihydroisoxazol-3-yl]-2-methyl-N-[(2,2,2-trifluoro-ethylcarbamoyl)-methyl]-benzamide or a pharmaceutically acceptable salt thereof at a concentration between 5% and 20% by weight, or about 9% to about 14% by weight, or about 0.1% to 40% by weight; b) a forming agent, a surfactant, a filler and a humectant, wherein the forming agent is PEG 3350; the surfactant is sodium lauryl sulfate at a concentration of 2% (w/w); the filler is corn starch and the humectant is glycerol at a concentration of about 2.9% to 4% (w/w), is allowed as being neither anticipated by nor obvious over the closest prior art.
The closest prior art is described as follows:
As discussed in the section withdrawing the applied prior art rejections under 35 U.S.C. 103(a), Paulsen et al. in US 2008/0075759, as well as Cleverly et al. in US 2004/0037869, are representative of the closest prior art.  Paulsen teaches a palatable, edible soft chewable medication vehicle for delivery of a pharmaceutically acceptable 
Cleverly teaches chewable veterinary formulations comprising an effective amount of at least one pharmaceutical agent and at least one binder; at least one disintegrant; at least one non-animal product containing flavor or flavor derived from a non-animal source; at least one binder and at least one humectant, wherein the humectant may be glycerol (5 – 20% by weight).  The formulation may also comprise a surfactant such as sodium lauryl sulfate (0.001 to 1% by weight).  The amounts of the surfactant sodium lauryl sulfate and the humectant glycerin in the formulations of Cleverly are significantly lower and greater, respectively, than the amounts instantly claimed.  
Neither Paulson nor Cleverly teach or suggest a chewable formulation comprising any isoxazoline active ingredient, much less the specific active ingredient recited in the claimed invention.
The prior art as a whole neither teaches nor suggests soft chewable medications containing both amounts of sodium lauryl sulfate and glycerin that fall within the scope of the amounts instantly claimed.  Neither Paulson or Cleverly teach or suggest a chewable formulation comprising any isoxazoline active ingredient, much less the specific active ingredient recited in the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 19 – 24 and 27 – 39 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HEYER whose telephone number is (571)270-7677.  The examiner can normally be reached on 7-7 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WINSTON SHEN can be reached at (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/DENNIS HEYER/Primary Examiner, Art Unit 1628